DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all of the boxes in figures 1 and 5 should be labeled with descriptive legends.  
For example. figure 1, box 2 – Signal Generator –; box 6 – Output Terminal—; box 8 – Input Terminal--; box 15 – Capacitance Measurer—
Similar manner is required for box 102, 105, 107 and 112 in figure 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamnesch (US 2013/0176039 A1).
Regarding claim 1, Lamesch discloses (Fig. 3) a measuring apparatus comprising: an alternating-current signal generator  (21, 24) that generates N (where N is a natural number not less than 2) detection alternating-current signals with different frequencies (Pars. [031]-[032]) the AC 100Khz & 1Khz); a superpositioner (23) that superposes the N detection alternating-current signals; an output terminal (29) that outputs to a device under test (Occupant) a detection alternating-current signal obtained through the superposition; an input terminal (Right end of element 29) that receives a measurement alternating-current signal output from the device under test to which the detection alternating-current signal has been applied; a multiplication processor (30) that multiplies the measurement alternating-current signal by a corresponding detection alternating-current signal among the N detection alternating-current signals with different frequencies (Par. [044]), thereby obtaining N synchronous detection signals (Par. [044]); a low-pass filter processor (Par. [039]-[040]) that performs a low-pass filter process on the N synchronous detection signals, thereby obtaining N direct-current voltage signals; and a capacitance measurer that measures as a capacitance value (Of element 28) of the device under test a capacitance value corresponding to voltage values of the N direct-current voltage signals.
Regarding claim 2, Lamesch discloses the alternating-current signal generator (21, 24) includes N frequency signal generator including first to N-th frequency signal generators (21, 24) that respectively generate first to N-th detection alternating-current signals with first to N-th frequencies (Par. [039] 1KHz, 1.5KHz) that are different from each other, and the superpositioner (23) superposes the first to N-th detection alternating-current signals generated by the first to N-th frequency signal generators (21, 24).
Regarding claim 3, Lamesch discloses in an n-th (where n is an integer that changes from 1 to N) period: the multiplication processor (Par. [008]-[009], [013]-[014]) multiplies the measurement alternating-current signal received from the input terminal by the n-th detection alternating-current signal (Par. [032]), thereby obtaining an n-th synchronous detection signal (Par. [044]), the low-pass filter processor performs a low-pass filter process on the n-th synchronous detection signal to obtain an n-th direct-current voltage signal {Pars. [040]-[044], and the capacitance measurer measures a capacitance value (Element 28) from N direct-current voltage signals obtained in a first period to the N-th period in a time division manner.  
Regarding claim 5, Lamesch discloses the capacitance measurer measures as the capacitance value (Element 28) of the device under test a capacitance value corresponding to a voltage value of a signal obtained by superposing the N direct-current voltage signals (Element 27, received voltages/currents superimposed and convert with unknow capacitance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamesch (US 2013/0176039 A1) in view of Uchiyama et al. (US 2007/0240509 A1).
Regarding claim 4, Lamesch does not explicitly disclose the capacitance measurer detects voltage values of the N direct-current voltage signals, and measures as the capacitance value of the device under test a capacitance value corresponding to a sum of the N detected voltage values.  
Uchiyama et al. discloses dynamic amount sensor, and further disclosing measures capacitance corresponding to a sum of the detected voltage (Sum of electrodes detected).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to measure capacitance corresponding to a sum of the detected voltage, as taught by Uchiyama et al. into the system of Lamesch because such a summation is typical to determine capacitance.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art of Da Silva et al. (US 7,940,038 B2) discloses Grid sensor for the two dimensional measurement of different component in the cross section of a multiphase flow applying AC voltages at different frequencies but are synchronized with one another by a common clock for measurement of both admittance or capacitance or permittivity of the mixture substances. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
October 24, 2022